DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 08/29/2022, is acknowledged.  
Applicant has elected without traverse the invention of Group I, claims 1-15 drawn to a composition comprising an aqueous solution comprising 4-((L-valyl)oxy)butanoic acid or pharmaceutically acceptable salt thereof.  
Claims 1-4, 6-8, 10, 12-14, 16-19 are pending in this application.  Claims 5, 9, 11, 15, 20 have been cancelled.  Claims 1-4, 6-8, 10, 12-14, 17-18 have been amended.  Claims 16-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-4, 6-8, 10, 12-14 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application, filed 07/22/2021, claims benefit of provisional U.S. Application No. 63/056,141, filed July 24, 2020, and U.S. Application No. 63/059,514, filed July 31, 2020.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (43 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises typographic error “(1)” (e.g., Para. 4) that needs to be corrected to “Compound (1)” (see Para. 6-9, 63) or clarified.  Appropriate correction is required.
The specification comprises multiple acronyms without proper definition, e.g., “BID”, “QID”, “GHB”, “PK”, “REM”, “RRT”, etc. (Para. 18, 19, 25, 35, 200, 239, 241, 262).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Para. 99, 106, 232).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (19 pages), filed 07/29/2021, 12/10/2021, 01/18/2022, 05/05/2022, 09/01/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statements (filed 07/29/2021 and/or 12/10/2021) do not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 1-4, 6-8, 10, 12, 14 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “acid (1)” that needs to be corrected to “acid”.  Similar is applied to claims 2, 4, 6-8, 12, 14.
Claim 1 comprises the typographic error “9 wt% malic acid” that needs to be corrected to “9 wt% of malic acid”.  Similar is applied to claim 12.  
Claim 3 recites the limitation “from 2.7 gm-equivalents to 4.7 gm-equivalents of [Symbol font/0x67]-hydroxybutyrate” that needs to be corrected to “from 2.7 gm to 4.7 gm of [Symbol font/0x67]-hydroxybutyrate equivalents” for clarity or as needed.  
In claim 10 the term “comprises” should be corrected to “further comprises” for clarity.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8, 10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his/her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite language.  For instance, 
Claim 1 recites the limitation “based on the total solids weight of the aqueous solution” that is not reasonably clear.  In the present case, it is unclear if it is a weight of the solids (e.g., powder) used in preparation of the claimed solution OR the claimed solution comprises solids.  Similar is applied to claims 10, 12.  Clarification is required.  
Claim 3 (dependent on claim 1) recites the limitation “gm-equivalents of [Symbol font/0x67]-hydroxybutyrate” that is unclear.  In the present case, it is noted that neither the claims nor specification provide a clear definition for the term “equivalents of [Symbol font/0x67]-hydroxybutyrate”.  This limitation was interpreted as best understood as “[Symbol font/0x67]-hydroxybutyrate derivatives”.  Further, it is unclear if said claim discloses a presence of additional compounds (i.e., [Symbol font/0x67]-hydroxybutyrates derivatives), OR claimed numerical limitation refers to the 4-((L-valyl)oxy)butanoic acid (disclosed in claim 1)  Given that there is no clear correlation between chemical constituents as claimed, said claim is unclear.  This limitation was interpreted as best understood as, e.g., “aqueous solution comprises from 2.7 g to 4.7 g of 4-((L-valyl)oxy)butanoic acid”.  Clarification is required. 
Claim 6 (dependent on claim 1) recite the numerical limitations for parameters of pharmacokinetic profile, i.e., t1/2, Tmax, Cmax, AUC0-inf without identification of specific method/instrument/conditions for measurements of said characteristics to be used.  First, the instant specification does not provide definitions for said terms, does not teach or suggest the methods for data collecting and/or calculating said characteristic of pharmacokinetic profile.  To this point, it is noted that said parameters of pharmacokinetic profile depend on methods of data collections, i.e., a time step for generating pharmacokinetic profile (e.g., 1 hr, or 2 hr, 3 hr, etc.).  Further, the calculated value of AUC (as an example) depends on (i) time intervals chosen for data collecting; (ii) time range chosen for approximation, (iii) type of approximating function (e.g., linear, hyperbolic, etc.); and (iv) method of calculations.  Where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Therefore, the values of said parameters as recited by claim 6 are incomplete insofar as said claim does not specify the frame of reference used to measure them.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear  Second, claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Similar is applied to claim 7.  Clarification is required.
Claim 8 includes references to a specific figure (i.e., Fig.16).  To this point, it is noted that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  MPEP § 2173.05(s).  In the present case, Fig. 16 shows four curves, and it is unclear to which curve claim 8 refers.  Further, said curves can be described by parameters of pharmacokinetic profiles, e.g., Cmax, Tmax, etc.  Clarification is required.   
Claim 13 (dependent on claim 1) recites the limitation “composition comprises a suspension of coated granules in aqueous solution” that is unclear.  To this point, it is noted that independent claim 1 discloses a compositions comprising an immediate release component comprising an aqueous solution.  Claim 13, however, discloses a suspension comprising a coated granules in aqueous solution.  The structure of disclosed composition is not clearly delineated.  Similar is applied to claim 14.  Clarification is required.  
Claims 2 and 4 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6-8, 10, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 11,395,801; (2) U.S. Patent No. 11,357,734.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A pharmaceutical composition comprising (i) an immediate release component comprising 4-((L-valyl)oxy)butanoic acid, and (ii) a modified release component comprising coated granules comprising 4-((L-valyl)oxy)butanoic acid. 

Claims 1-4, 6-8, 10, 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/698,609. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  A pharmaceutical composition comprising (i) an immediate release component comprising 4-((L-valyl)oxy)butanoic acid, and (ii) a modified release component comprising coated granules comprising 4-((L-valyl)oxy)butanoic acid.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a large variety of pharmaceutical compositions comprising [Symbol font/0x67]-hydroxybutyrate and/or derivatives thereof as an active agent and their use for treating narcolepsy, excessive daytime sleepiness associated with various neurodegenerative disorders, fibromyalgia, chronic fatigue, etc.  The prior art does not teach or suggests pharmaceutical compositions comprising immediate and controlled release components both comprising 4-((l-valyl)oxy)butanoic acid (i.e., a prodrug of [Symbol font/0x67]-hydroxy butyric acid) as an active agent.  Applicant teaches that said compositions providing immediate and controlled release of said active/prodrug allow increasing the amount of active agent/prodrug, decreasing the amount of pharmaceutical excipients, providing thereby high dose pharmaceutical compositions with improved palatability.  Applicant is advised to clarify the claim language and the structure of the claimed composition to place the application is condition for allowance. 

Correspondence
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615